DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Paragraph 0064, Line 17 punctuation. Replacing the double period after “magnet” with a single period is suggested.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8, 9, 11, 12, 15-18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bernocchi (US 20210275896 A1) in view of Lewis et al. (US 3378273 A) (hereinafter “Lewis”) and further in view of Budreck (US 3041697 A). Regarding Claim 1, Bernocchi teaches the first element of the claim, hereinafter (1a), but does not teach the second or third elements, hereinafter (1b) and (1c) respectively. Lewis teaches (1b); Budreck teaches (1c). Bernocchi teaches
(1a), a releasable magnetic pole strap system comprising (Bernocchi Abstract: “A device for the coupling between a glove or other covering element of a user's hand and a pole for sportive practice includes a first magnetic coupling element associated or associable with the pole and a second magnetic coupling element associated or associable with the glove or with the other covering element.”).
As indicated above, Bernocchi does not teach (1b). Lewis teaches
(1b), a pole comprising: a proximal end having a distal surface; and a pole attachment device connected to the distal surface of the proximal end of the pole; and a strap comprising a strap attachment device which is configured to be releasably attached to the pole attachment device; wherein the distal surface of the proximal end of the pole is at least partially covered by the pole attachment device; wherein (Lewis Figs. 1 and 2, below).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Lewis
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the releasable magnetic pole strap of Bernocchi to provide pole and strap attachment devices as taught by Lewis. As such, “if the ski pole is accidently engaged with an obstruction, the pole will be detached from the strap carrier member and prevent injury to the skier.” as recognized by Lewis (Abstract).
	As indicated above, Bernocchi does not teach (1c). Budreck teaches
	(1c), each of the pole attachment device and the strap attachment device comprises either a magnet or a non-magnetic ferric material; and wherein at least one of the pole attachment device or the strap attachment device comprises a magnet (Budreck Figs. 3 and 4, below; Budreck Paragraph 20: “The part further includes a permanent magnet 44 in the form of a relatively thin annular disk having a central opening 46 therethrough.”).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Budreck
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the releasable magnetic pole strap of the combination of Bernocchi and Lewis to provide a magnet or non-magnetic ferric material as taught by Budreck. As such the two devices “are held together as a unit, but are capable of manual separation merely by pulling the two parts axially away from each other so that the two magnetic fields involved become uncoupled.” and “no particular degree of care being required to effect such alignment.” as recognized by Budreck (Paragraph 16 and Abstract).
	Regarding Claim 2, the combination of Bernocchi and Lewis teaches a releasable magnetic pole strap system but does not teach releasable attachment at any approach angle. Budreck teaches that the strap attachment device is configured to be releasably attached to the pole attachment device via any approach angle when the strap attachment device approaches the pole attachment device (Budreck Fig. 3, above; Budreck Abstract: “The invention is specifically concerned with a separable magnetic connector embodying dual magnets and respective holders therefor which are so designed that when the two parts are brought into close proximity to each other preparatory to effecting magnetic coupling thereof, the parts are self- aligning and will move into their fully magnetically coupled condition with no particular degree of care being required to effect such alignment.”).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the releasable magnetic pole strap of the combination of Bernocchi and Lewis to provide releasable attachment at any approach angle as taught by Budreck. As such the two devices “are held together as a unit, but are capable of manual separation merely by pulling the two parts axially away from each other so that the two magnetic fields involved become uncoupled.” and “no particular degree of care being required to effect such alignment.” as recognized by Budreck (Paragraph 16 and Abstract).
	Regarding Claim 3, the combination of Bernocchi and Lewis teaches a releasable magnetic pole strap system but does not teach release via use of force. Budreck teaches that the strap attachment device is configured to be releasable from the pole attachment device via use of a force applied between the strap attachment device and the pole attachment device (Budreck Paragraph 5: “…the manual pulling forces which are applied…effect actual physical separation of the parts.”).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the releasable magnetic pole strap of the combination of Bernocchi and Lewis to provide release via use of force by Budreck. As such the two devices “are held together as a unit, but are capable of manual separation merely by pulling the two parts axially away from each other so that the two magnetic fields involved become uncoupled.” and “no particular degree of care being required to effect such alignment.” as recognized by Budreck (Paragraph 16 and Abstract).
	Regarding Claim 4, the combination of Bernocchi and Lewis teaches a releasable magnetic pole strap system but does not teach release in any direction. Budreck teaches that the strap attachment device is configured to be releasable from the pole attachment device via use of a force separating the strap attachment device from the pole attachment device in any direction away from the pole attachment device (Budreck Paragraph 4: “…the two magnets being capable of being magnetically coupled when the parts are assembled and of being uncoupled by the exertion of a moderate degree of "manual pull upon the two parts.”; Paragraph 5: “…the manual pulling forces which are applied…effect actual physical separation of the parts.”).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the releasable magnetic pole strap of the combination of Bernocchi and Lewis to provide release in any direction as taught by Budreck. As such the two devices “are held together as a unit, but are capable of manual separation merely by pulling the two parts axially away from each other so that the two magnetic fields involved become uncoupled.” and “no particular degree of care being required to effect such alignment.” as recognized by Budreck (Paragraph 16 and Abstract).
	Regarding Claim 5, the combination of Bernocchi and Lewis teaches a releasable magnetic pole strap system but does not teach release without a trigger, switch, or other mechanical device. Budreck teaches that the strap attachment device is configured to be releasable from the pole attachment device without use of a trigger, switch, or other mechanical device (Budreck Paragraph 4: “…the two magnets being capable of being magnetically coupled when the parts are assembled and of being uncoupled by the exertion of a moderate degree of "manual pull upon the two parts.”; Paragraph 5: “…the manual pulling forces which are applied…effect actual physical separation of the parts.”).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the releasable magnetic pole strap of the combination of Bernocchi and Lewis to provide releasable attachment without use of other items as taught by Budreck. As such the two devices “are held together as a unit, but are capable of manual separation merely by pulling the two parts axially away from each other so that the two magnetic fields involved become uncoupled.” and “no particular degree of care being required to effect such alignment.” as recognized by Budreck (Paragraph 16 and Abstract).
	Regarding Claim 8, Bernocchi teaches that each of the pole attachment device and the strap attachment device comprises a magnet (Bernocchi Abstract: “A device for the coupling between a glove or other covering element of a user's hand and a pole for sportive practice includes a first magnetic coupling element associated or associable with the pole and a second magnetic coupling element associated or associable with the glove or with the other covering element.”).
	Regarding Claim 9, the combination of Bernocchi and Lewis teaches a releasable magnetic pole strap system but does not teach magnet shape. Budreck teaches the magnet is in a shape of a ring or disk (Budreck Fig. 4, above).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the releasable magnetic pole strap of the combination of Bernocchi and Lewis to provide ring or disk-shaped magnets as taught by Budreck. As such the two devices “are held together as a unit, but are capable of manual separation merely by pulling the two parts axially away from each other so that the two magnetic fields involved become uncoupled.” and “no particular degree of care being required to effect such alignment.” as recognized by Budreck (Paragraph 16 and Abstract).
	Regarding Claim 11, the combination of Bernocchi and Lewis teaches a releasable magnetic pole strap system but does not teach two stacked magnets. Budreck teaches that the magnet comprises at least two stacked magnets (Budreck Figs. 3 and 4, above).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the releasable magnetic pole strap of the combination of Bernocchi and Lewis to provide at least two stacked magnets as taught by Budreck. As such the two devices “are held together as a unit, but are capable of manual separation merely by pulling the two parts axially away from each other so that the two magnetic fields involved become uncoupled.” and “no particular degree of care being required to effect such alignment.” as recognized by Budreck (Paragraphs 3, 16, Abstract).
	Regarding Claim 12, Bernocchi teaches a releasable magnetic pole strap system but does not teach distal surface being covered. Lewis teaches that the distal surface of the proximal end of the pole is entirely covered by the pole attachment device (Lewis Figs. 1 and 2, above).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the releasable magnetic pole strap of Bernocchi to cover the distal surface as taught by Lewis. As such, the strap attachment device “may be quickly and easily inserted into the upper end of the pole, or removed therefrom, in a minimum of time.” as recognized by Lewis (Paragraph 38).
	Regarding Claim 15, Bernocchi teaches the pole further comprises a hand grip, and wherein the hand grip comprises the proximal end of the pole (Bernocchi Fig. 6, below; Bernocchi Paragraph 0033: “…the handle 40 of the pole 4…”).
Bernocchi

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	Regarding Claim 16, the combination of Bernocchi and Lewis teaches a releasable magnetic pole strap system but does not teach a countersunk screw. Lewis teaches that the pole attachment device is connected to the distal surface of the proximal end of the pole via a countersunk screw (Lewis Fig. 4, below; Lewis Paragraph 27: “The upper end or head of the screw 22 is seated in the axial recess 24…”).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Lewis
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the releasable magnetic pole strap of Bernocchi to provide a countersunk screw as taught by Lewis. As such, the screw can “retain the strap portions 18 and 19 and the plug extension 25 to the main body of the plug 15.” as recognized by Lewis (Paragraph 28).
	Regarding Claim 17, Bernocchi teaches that the strap is configured to be attached to the glove, whereby a user of the system is capable of holding the pole via wearing the glove while the strap attachment device is releasably attached to the pole attachment device (Bernocchi Figs. 3D and 5, below; Bernocchi 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Bernocchi

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Bernocchi
	Regarding Claim 18, Bernocchi teaches that the strap attachment device comprises a magnet, and wherein the glove comprises a glove magnet or glove non-magnetic ferric material affixed thereto which is configured to serve as a parking spot for the magnet of the strap attachment device when the strap attachment device is not attached to the pole attachment device (Bernocchi Fig. 3A, above).
Regarding Claim 20, Bernocchi teaches that the pole comprises a ski pole (Bernocchi Fig. 6, above; Bernocchi “Field of the Invention” Paragraph 0001: “The present invention relates to a device for coupling a glove or other covering element of a user's hand with a pole for sportive practice, in particular a ski pole…”).
	Regarding Claim 21, Bernocchi teaches that the pole attachment device comprises a magnet, and wherein the system further comprises a ski having a ferric plate affixed thereon, whereby the pole attachment device is configured to be releasably attached to the ferric plate when the strap attachment device is not attached to the pole attachment device (Bernocchi Fig. 6, above; Bernocchi Paragraph 0025: “FIG. 6 illustrates a ski associable with the device according to the present invention.”; Bernocchi Paragraph 0049: “According to another characteristic of the invention, a third magnetic coupling element C (for example, a sticker with ferromagnetic properties) is associated with each ski 5 of a user (in the case in which the device according to the present invention is used for skiing) so that the first element A can be coupled with the third element C.”).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bernocchi (US 20210275896 A1) in view of Lewis et al. (US 3378273 A) (hereinafter “Lewis”), further in view of Budreck (US 3041697 A), and further in view of Guardian Angel (https://www.guardianangeldevices.com/p/safety-device-tether/). Regarding Claim 6, the combination of Bernocchi and Lewis teaches a releasable magnetic pole strap system but does not teach the first-fourth elements, hereinafter (6a), (6b), (6c), and (6d) respectively. Budreck teaches (6a) and (6c); Guardian Angel teaches (6b) and (6d). Budreck teaches
(6a), the strap attachment device comprises a magnet. See rejection for (1c), above.
(6c), a first washer; a second washer; a spacer provided between the first washer and the second washer; and a fastener that extends through the first washer, the spacer, and the second washer, while the spacer is positioned between the first washer and the second washer; wherein the first washer comprises a first side and an opposite second side, wherein the first side faces the magnet and the second side faces the second washer which is spaced from the first washer via the spacer to form a space between the first washer and the second washer (Budreck Fig. 4, below).

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Budreck Fig. 4
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the releasable magnetic pole strap of the combination of Bernocchi and Lewis to provide an arrangement of washers and other components as taught by Budreck. This “serves the dual function of providing a sliding fit for the magnet within the pole cup and of projecting the ceramic material of the magnet against chipping or fracture by the rim portion of the side wall when forces tending to misalign the pole cups and are applied.” as recognized by Budreck (Paragraph 27).
	As indicated above, the combination of Bernocchi, Lewis, and Budreck does not teach (6b) and (6d). Guardian Angel teaches
	(6b), a filament positioned at an end of the strap facing the magnet; a rubber tube that surrounds the filament (Guardian Angel Fig. 1, below).

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Guardian Angel Fig. 1
	(6d), the filament is loosely secured to and surrounds the spacer and is positioned at least partly within the space such that the strap can swing 360 degrees around the spacer via the filament, and wherein the rubber tube keeps the filament snug around the spacer (Guardian Angel Fig. 1, above).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the releasable magnetic pole strap of the combination of Bernocchi, Lewis, and Budreck to provide a strap that can swing 360 degrees as taught by Guardian Angel. While Guardian Angel does not explicitly indicate a swing of 360 degrees the figure shows that no feature of the strap would prevent a swing of this magnitude. It should be noted that providing this capability would enable maximum ease of use, prevent binding, and ensure that the strap can be used as intended as would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. It should be further noted that the use of known technique to improve similar devices (methods, or products) in the same way is likely to be obvious. (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, C.)
	Regarding Claim 7, the combination of Bernocchi and Lewis teaches a releasable magnetic pole strap system but does not teach the first-fourth elements, hereinafter (7a), (7b), (7c), and (7d) respectively. Budreck teaches (7a) and (7c); Guardian Angel teaches (7b) and (7d). Budreck teaches
	(7a), that the strap attachment device comprises a magnet. See rejection for (1c), above.
	(7c), a first washer; a second washer; a spacer provided between the first washer and the second washer; and a fastener that extends through the first washer, the spacer, and the second washer, while the spacer is positioned between the first washer and the second washer; wherein the first washer comprises a first side and an opposite second side, wherein the first side faces the magnet and the second side faces the second washer which is spaced from the first washer via the spacer to form a space between the first washer and the second washer. See rejection for (6c), above.
	As indicated above, the combination of Bernocchi, Lewis and Budreck does not teach (7b) or (7d). Guardian Angel teaches
	(7b), a loop positioned at an end of the strap facing the magnet; a cinch that cinches an end portion of the strap and secures the position of the magnet within the loop (Guardian Angel Fig. 1, above).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the releasable magnetic pole strap of the combination of Bernocchi, Lewis, and Budreck to provide a cinch as taught by Guardian Angel. While Guardian Angel does not explicitly indicate the function of the cinch shown in the figure, it should be noted that the ability to cinch or secure a strap is inherent in the design and capability of a cinch and the use of a cinch would provide the ability to tighten a loop, decrease the chance of loosening, and prevent excess movement as would be recognized by a person having ordinary skill in the art before the filing date of the claimed invention.
	(7d), the loop is loosely secured to and surrounds the spacer and is positioned at least partly within the space such that the strap can swing 360 degrees around the spacer via the loop, and wherein the cinch keeps the loop snug around the spacer (Guardian Angel Fig. 1 and rejection for (7b), above).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bernocchi (US 20210275896 A1) in view of Lewis et al. (US 3378273 A) (hereinafter “Lewis”), further in view of Budreck (US 3041697 A), and further in view of Campos (WO 2012104457 A1). Regarding Claim 10, the combination of Bernocchi, Lewis, and Budreck teaches a releasable magnetic pole strap system but does not teach a neodymium magnet. Campos teaches that the magnet comprises neodymium (Campos “Explanation of the Invention” Paragraph 6: “The types of permanent magnets required can be of any type, although the most suitable 5 for their great magnetic attraction power and small size, are neodymium magnets.”; “Explanation of the Invention” Paragraph 14: “…the above example of approximate magnetic clamping force of two Neodymium ski magnets would be equally applicable.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the releasable magnetic pole strap of the combination of Bernocchi, Lewis, and Budreck to provide an arrangement of washers and other components as taught by Campos. Neodymium magnets are “the most suitable for their great magnetic attraction power and small size” as recognized by Campos (“Explanation of the Invention” Paragraph 6).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bernocchi (US 20210275896 A1) in view of Lewis et al. (US 3378273 A) (hereinafter “Lewis”), further in view of Budreck (US 3041697 A), and further in view of Patient Interface (JP 6728290 B2). Regarding Claim 13, the combination of Bernocchi and Lewis teaches a releasable magnetic pole system but does not teach the two elements of the claim, hereinafter (13a) and (13b) respectively. Budreck teaches (13a); Patient Interface teaches (13b). Budreck teaches
(13a), that the pole attachment device comprises a pole attachment device mating surface configured to mate with a strap attachment device mating surface of the strap attachment device. See rejection for Claim 2, above.
As indicated above, the combination of Bernocchi, Lewis, and Budreck does not teach (13b). Patient Interface teaches
(13b), that at least one of the pole attachment device mating surface or the strap attachment device mating surface comprises a scratch-preventive material applied thereon (Patient Interface “Positioning and Stabilizing Structure” Paragraph 33: “In one example, the magnets may include a coating…to prevent scratches/damage to the magnets.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the releasable magnetic pole strap system of the combination of Bernocchi, Lewis, and Budreck to provide a scratch-preventive coating as taught by Patient Interface. Doing so would “prevent scratches/damage to the magnets.” as recognized by Patient Interface (“Positioning and Stabilizing Structure” Paragraph 33).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bernocchi (US 20210275896 A1) in view of Lewis et al. (US 3378273 A) (hereinafter “Lewis”), further in view of Budreck (US 3041697 A), and further in view of Budreck (US 2975497 A) (hereinafter “Budreck 497”). Regarding Claim 13, the combination of Bernocchi and Lewis teaches a releasable magnetic pole system but does not teach the two elements of the claim, hereinafter (14a) and (14b) respectively. Budreck teaches (14a); Budreck 497 teaches (14b). Budreck teaches
(14a), that the pole attachment device comprises a pole attachment device mating surface configured to mate with a strap attachment device mating surface of the strap attachment device. See rejection for Claim 2, above.
As indicated above, the combination of Bernocchi, Lewis, and Budreck does not teach (14b). Budreck 497 teaches
(14b), that either the pole attachment device mating surface comprises an indentation configured to store at least a portion of the strap attachment device, or the strap attachment device mating surface comprises an indentation configured to store at least a portion of the pole attachment device, when the strap attachment device is attached to the pole attachment device (Budreck 497 Figs 2 and 4, below; Budreck 497 Paragraph 30: “It is to be noted at this point that the pole cup is provided in the circular rim portion of the side wall with a series of four equally spaced notches 90 while the circular rim portion of the side wall is similarly provided with a series of four equally spaced notches 92.”).

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

Budreck 497
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the releasable magnetic pole strap system of the combination of Bernocchi, Lewis, and Budreck to provide an indentation as taught by Budreck 497. Doing so would prevent “lateral or transverse shifting of the armature relative to the magnet,” as recognized by Budreck 497 (Paragraph 4).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bernocchi (US 20210275896 A1) in view of Lewis et al. (US 3378273 A) (hereinafter “Lewis”), further in view of Budreck (US 3041697 A), and further in view of Lenhart (US 5887282 A). Regarding Claim 19, the combination of Bernocchi, Lewis, and Budreck teaches a releasable magnetic pole strap system with a strap and a glove but does not teach a clip. Lenhart teaches that the strap is configured to be attached to the glove via a webbing connector clip connected to a wrist strap which is affixed to the glove (Lenhart Fig. 1, below).

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

Lenhart Fig. 1
	It would have been obvious It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the releasable magnetic pole strap of the combination of Bernocchi, Lewis, and Budreck to provide a clip as taught by Lenhart. It should be noted that while Lenhart does not explicitly indicate the function of the clip, the use of a clip to secure a strap, provide adjustability, and connect two parts of a strap would be obvious to a person having ordinary skill in the art. It should be further noted that the use of known technique to improve similar devices (methods, or products) in the same way is likely to be obvious. (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, C.)
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Bernocchi (US 20210275896 A1) in view of Lewis et al. (US 3378273 A) (hereinafter “Lewis”) and further in view of Budreck (US 3041697 A). Regarding Claim 22, Bernocchi teaches the first element of the claim, hereinafter (22a), but does not teach the second or third elements, hereinafter (22b) and (22c) respectively. Lewis teaches (22b); Budreck teaches (22c). Bernocchi teaches
	(22a), a releasable magnetic pole strap system. See rejection for (1a), above.
	As indicated above, Bernocchi does not teach (22b). Lewis teaches
	(22b), a pole attachment device configured to be connected to a distal surface of a proximal end of a pole; and a strap comprising a strap attachment device which is configured to be releasably attached to the pole attachment device; wherein the distal surface of the proximal end of the pole is at least partially covered by the pole attachment device. See rejection for (1b), above.
	As indicated above, Bernocchi does not teach (22c). Budreck teaches
	(22c), each of the pole attachment device and the strap attachment device comprises either a magnet or a non-magnetic ferric material; and wherein at least one of the pole attachment device or the strap attachment device comprises a magnet. See rejection for (1c), above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303)297-4351. The examiner can normally be reached Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T. WALSH/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618